Case 2:19-cv-05859-MWF-JEM Document 17 Filed 12/17/19 Page 1 of 2 Page ID #:99



  1   Kathryn J. Halford (CA Bar No. 068141)
      Email: khalford@wkclegal.com
  2   Elizabeth Rosenfeld (CA Bar No. 106577)
      Email: erosenfeld@wkclegal.com
  3   Lauren E. Schmidt (CA Bar No. 321435)
      Email: lschmidt@wkclegal.com
  4   WOHLNER KAPLON CUTLER
      HALFORD & ROSENFELD
  5   16501 Ventura Boulevard, Suite 304
      Encino, CA 91436
  6   Telephone: (818) 501-8030 ext. 331
      Facsimile: (818) 501-5306
  7
      Attorneys for Plaintiffs, Board of Directors
  8   of the Motion Picture Industry Pension Plan, et al.
  9
                           UNITED STATES DISTRICT COURT
 10
                         CENTRAL DISTRICT OF CALIFORNIA
 11
                                         Western Division
 12
 13   BOARD OF DIRECTORS OF THE                      CASE NO. 2:19-cv-05859-MWF-JEMx
      MOTION PICTURE INDUSTRY
 14   PENSION PLAN; BOARD OF                         The Hon. Michael W. Fitzgerald
      DIRECTORS OF THE MOTION
 15   PICTURE INDUSTRY
      INDIVIDUAL ACCOUNT PLAN;                       PLAINTIFFS’ REQUEST FOR
 16   BOARD OF DIRECTORS OF THE                      CLERK TO ENTER DEFAULT
      MOTION PICTURE INDUSTRY                        AGAINST SONZERO FILMS, INC., A
 17   HEALTH PLAN,                                   SUSPENDED CALIFORNIA
                                                     CORPORATION
 18                       Plaintiffs,
 19   vs.
                                                     Complaint filed: July 8, 2019
 20   SONZERO FILMS, INC., a
      suspended California corporation,
 21
                         Defendant.
 22
 23
 24
 25
 26
 27
 28
                  PLAINTIFFS’ REQUEST FOR CLERK TO ENTER DEFAULT AGAINST SONZERO FILMS,
                                 INC., A SUSPENDED CALIFORNIA CORPORATION
Case 2:19-cv-05859-MWF-JEM Document 17 Filed 12/17/19 Page 2 of 2 Page ID #:100



   1         Plaintiffs BOARD OF DIRECTORS OF THE MOTION PICTURE
   2   INDUSTRY PENSION PLAN; BOARD OF DIRECTORS OF THE MOTION
   3   PICTURE INDUSTRY INDIVIDUAL ACCOUNT PLAN; BOARD OF
   4   DIRECTORS OF THE MOTION PICTURE INDUSTRY HEALTH PLAN
   5   hereby request that the Clerk of the above-entitled Court enter default in this
   6   matter against Defendant SONZERO FILMS, INC., a suspended California
   7   corporation, on the ground that said Defendant has failed to appear or otherwise
   8   respond to the complaint within the time prescribed by the Federal Rules of Civil
   9   Procedure. Plaintiffs served the complaint on said Defendant on November 20,
  10   2019, evidenced by the proof of service on file with this Court [Dkt. 15].
  11         The above facts are set forth in the accompanying declaration of Kathryn J.
  12   Halford, filed herewith.
  13
  14   DATED: December 17, 2019
                                                  Kathryn J. Halford, Esq.
  15                                              Elizabeth Rosenfeld, Esq.
                                                  Lauren E. Schmidt, Esq.
  16                                              WOHLNER KAPLON CUTLER
                                                  HALFORD & ROSENFELD
  17
  18                                      By:         /s/ Kathryn J. Halford
                                                   Kathryn J. Halford
  19                                               Attorneys for Plaintiffs
  20                                               Board of Directors of the Motion
                                                   Picture Industry Pension Plan, et al.
  21
  22
  23
  24
  25
  26
  27
  28
                                                -2-
                   PLAINTIFFS’ REQUEST FOR CLERK TO ENTER DEFAULT AGAINST SONZERO FILMS,
                                  INC., A SUSPENDED CALIFORNIA CORPORATION
